--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
CAPITAL CITY ENERGY GROUP, INC.
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
 
THIS AWARD AGREEMENT (this “Agreement”) is made as of December 31, 2008 (the
“Grant Date”), between Capital City Energy Group, Inc., a Nevada corporation
(the “Company”), and Joseph Sites ( the “Participant”).
 
1. Option Grant.  Effective as of the Grant Date, the Company hereby grants to
the Participant an option (the “Option”) to purchase 920,000 shares of the
Company’s common stock (the “Common Stock”).  The exercise price of the Option
will be $1.80 per share (the “Exercise Price”).  The Option is a non-qualified
stock option.  Subject to the vesting and termination of service provisions in
Section 2, the Option will expire and cease to be exercisable on the fifth
anniversary of the Grant Date.
 
2. Vesting.  Provided that the Participant remains employed by the Company or
any of its Subsidiaries or Affiliates as of on the relevant date, the Option
shall vest and become exercisable as follows:
 
Date
 
Percent of Option Vested and Exercisable
After the first anniversary of the Grant Date, and on or prior to the second
anniversary of the Grant Date:
 
33.33% (306,667 shares)
After the second anniversary of the Grant Date, and on or prior to the third
anniversary of the Grant Date:
 
66.67% (613,364 shares)
After the third anniversary of the Grant Date, and on or prior to the fourth
anniversary of the Grant Date:
 
100% (920,000 shares)

 
3. Exercise of Option; Payment.  Upon a termination of the Participant’s
employment or other service with the Company and all of its Subsidiaries and
Affiliates for any reason, the Participant shall forfeit any portion of the
Option which has not vested and the Participant, or, in the event of the
Participant’s death or Disability, the Participant’s heirs or other legal
representatives, as applicable, shall have until the earlier of (i) ninety (90)
days following the date of such termination or (ii) the expiration of the
Option, to exercise any vested portion of the Option.  Subject to vesting and
other restrictions provided for hereunder, the Option may be exercised, and
payment in full of the aggregate Exercise Price made, by a Participant (or, if
applicable, by the Participant’s heirs or other legal representative) only by
written notice (in the form prescribed by the Company) to the Company specifying
the number of shares to be purchased.  The aggregate Exercise Price shall be
paid in full upon the exercise of the Option.  Payment must be made by (i) cash
or a certified or bank cashier’s check; (ii) shares of previously owned Common
Stock having an aggregate Fair Market Value on the date of exercise equal to the
aggregate Exercise Price; (iii) through the withholding by the Company from the
Common Stock otherwise to be received, with such withheld Common Stock having an
aggregate Fair Market Value on the date of exercise equal to the aggregate
Exercise Price; or (iv) by any combination of such methods of payment.
 
4. Restrictions on Transfer.  The Option granted hereunder are not transferable
by the Participant.  The Participant acknowledges and agrees that the Option may
not be sold, transferred, gifted, donated, pledged, hypothecated, disposed of or
assigned by the Participant.
 
5. Securities Laws Restrictions.  The Participant represents that the Option and
the Common Stock issued upon exercise of the Option (the “Option Shares”) are
for the Participant’s own account and not on behalf of others. The Participant
understands and acknowledges that federal, state and foreign securities laws
govern and restrict the Participant’s right to offer, sell or otherwise dispose
of the Options and the Option Shares unless the Participant’s offer, sale or
other disposition thereof is registered under the Securities Act and federal,
state and foreign securities laws or, in the opinion of the Company’s counsel,
such offer, sale or other disposition is exempt from registration thereunder.
The Participant agrees that the Participant will not offer, sell or otherwise
dispose of the Options or the Option Shares in any manner which would: (i)
require the Company to file any registration statement (or similar filing under
applicable securities law) with the Securities and Exchange Commission or to
amend or supplement any such filing or (ii) violate or cause the Company to
violate the Securities Act, the rules and regulations promulgated thereunder or
any other applicable securities law.  The Participant further understands that
the certificates for any Option Shares will bear such legends as the Company
deems necessary or desirable in connection with the Securities Act or other
rules, regulations or laws.
 
6. Participant’s Representations.  The Participant hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by the Participant does not and will not conflict with, breach,
violate or cause a default under any contract, agreement, instrument, order,
judgment or decree to which the Participant is a party or by which the
Participant is bound and (ii) upon the execution and delivery of this Agreement
by the Company, this Agreement shall be the valid and binding obligation of the
Participant, enforceable in accordance with its terms. The Participant hereby
acknowledges and represents that the Participant has consulted with (or has had
an opportunity to consult with) independent legal counsel regarding the
Participant’s rights and obligations under this Agreement and that the
Participant fully understands the terms and conditions contained herein and
therein.  The Participant further acknowledges that neither the Company nor any
other party will have any duty or obligation to disclose to the Participant, and
the Participant will have no right to be advised of, any material information
regarding the Company or any of its Subsidiaries or Affiliates at any time prior
to, upon or in connection with the repurchase of any Option Shares upon the
termination of the Participant’s employment or other service with the Company
(and all of its Subsidiaries and Affiliates).
 
7. Rights of Participants.  Nothing in this Agreement shall interfere with or
limit in any way the right of the Company or any of its Subsidiaries or
Affiliates to terminate the Participant’s employment or other service at any
time (with or without cause), nor confer upon the Participant any right to
continue in the employ of the Company or any of its Subsidiaries or Affiliates
for any period of time or to continue the Participant’s present (or any other)
rate of compensation. Nothing in this Agreement shall provide for any adjustment
to the number of Options granted hereunder upon the occurrence of subsequent
events except.
 

--------------------------------------------------------------------------------


 
8. Subdivision or Combination of Common Stock.  If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding Common Stock into a greater number of
shares, the number of shares of Common Stock for which this Option is
exercisable shall immediately be proportionately increased (and the Exercise
Price proportionately decreased), and if the Company at any time combines (by
reverse stock split or otherwise) one or more classes of its outstanding Common
Stock into a smaller number of shares, the number of shares of Common Stock for
which this Option is exercisable shall immediately be proportionately decreased
(and the Exercise Price proportionately increased).
 
9. Withholding of Taxes.  The Company shall be entitled, if necessary or
desirable, to withhold from any amounts due and payable by the Company or its
Subsidiaries or Affiliates to the Participant (or secure payment from the
Participant in lieu of withholding) the amount of any withholding or other tax
due with respect to the Option (including the Option Shares), and the Company
may defer the grant of the Option or the issuance of Common Stock thereunder
unless indemnified by the Participant to its satisfaction.
 
10. Notices.  Any notice required or permitted under this Agreement shall be in
writing and shall be either delivered by reputable overnight courier, personally
delivered, or mailed by first class mail, return receipt requested, to the
Participant at the address indicated in the Company’s records for such
Participant, and to the Company at the address below indicated:
 
Notices to the Company:


Capital City Energy Group, Inc.
8351 North High Street, Suite 101
Columbus, OH 43235
Attention:  Chief Executive Officer


With a copy to:


Kelley Drye & Warren, LLP
333 West Wacker Drive, Suite 2600
Chicago, IL 60601
Attention:  Timothy  R. Lavender, Esq.
 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.
 
11. General Provisions.
 
(a) Transfers in Violation of Agreement.  Any transfer or attempted transfer of
the Option or the Option Shares in violation of any provision of this Agreement
or the Securities Holders Agreement shall be null and void and of no force and
effect, and the purported transferee shall have no rights or privileges in or
with respect to the Company.
 
(b) Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
(c) Remedies.  Each of the Company and the Participant will be entitled to
enforce its rights under this Agreement specifically to recover damages and
costs (including reasonable attorneys’ fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. Each of the Participant and the Company acknowledges and agrees that
money damages may not be an adequate remedy for any breach of the provisions of
this Agreement and that any party may in its sole discretion apply to any court
of law or equity of competent jurisdiction (without posting any bond or deposit)
for specific performance and/or other injunctive relief in order to enforce or
prevent any violations of the provisions of this Agreement.
 
(d) Complete Agreement.  This Agreement and the other documents expressly
referred to herein and therein, including the Securities Holders Agreement,
embody the complete agreement and understanding among the parties and supersede
and preempt any prior understandings, agreements and representations by or among
the parties, written or oral, which may have related to the subject matter
hereof in any way.
 
(e) Counterparts.  This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.
 
(f) Successors and Assigns.  Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of, and be enforceable by, the Participant
and the Company and their respective successors and assigns (including
subsequent holders of the Option or the Option Shares); provided, that the
rights and obligations of the Participant under this Agreement shall not be
assignable except in connection with a permitted transfer of the Option or the
Option Shares in accordance with this Agreement.
 
- 2 -

--------------------------------------------------------------------------------


 
(g) Choice of Law.  This Agreement shall be construed, interpreted and the
rights of the parties determined in accordance with the laws of the State of
Nevada (without reference to any choice of law rules that would require the
application of the laws of any other jurisdiction).  Each of the Company and the
Participant waives the necessity for personal service of any and all process
upon it and consents that all such service of process may be made by registered
or certified mail (return receipt requested), in each case directed to such
party in accordance with the notice requirements set forth in this Agreement,
and service so made will be deemed to be completed on the date of actual
receipt. Each of the Company and the Participant consents to service of process
as aforesaid.  Nothing in this Agreement will prohibit personal service in lieu
of the service by mail contemplated herein.
 
(h) Amendment and Waiver.  The provisions of this Agreement may be amended by
the Company at any time; provided, that the Company may not change any term of
this Agreement in a manner which would have a material adverse effect on the
Participant without the Participant’s approval, unless such amendment is
required by applicable law or rule. Notwithstanding the foregoing, to the extent
any amendment to the Securities Holders Agreement affects the terms of this
Agreement, the Participant and any Permitted Transferee shall be deemed to have
consented to such amendment.
 
12. Business Days.  If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
state in which the Company’s principal office is located, the time period shall
be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.
 
 
 
* * * * * * * * * * * * * * *
 
 

 

 
- 3 -

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 
 
 
CAPITAL CITY ENERGY GROUP, INC.






By: /s/ Timothy W. Crawford
Name: Timothy W. Crawford
Title: Chief Executive Officer




PARTICIPANT
 
 
/s/ Joseph Sites
Joseph Sites, an individual
 
 

 

 
- 4 -

--------------------------------------------------------------------------------

 